United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-2787
                          ___________________________

                                  Dennis Hutchinson

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

    Tim Lowery, Manager/Supervisor, Wrightsville Unit; Kieth Waters, Final
   Assembly Supervisor, Wrightsville Unit; Larry Raper, Assembly Supervisor,
                              Wrightsville Unit

                              lllllllllllllllllllllDefendants

   Cymber Nicole Sievers, Nurse, Wrightsville Infirmary (Originally named as
Tinkle); Melanie Jones, Doctor, Wrightsville Infirmary (originally named as Foster-Jones)

                        lllllllllllllllllllllDefendants - Appellees
                                         ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                               Submitted: June 26, 2020
                                 Filed: July 1, 2020
                                   [Unpublished]
                                   ____________

Before GRASZ, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, Arkansas inmate Dennis Hutchinson appeals
following the district court’s1 grant of summary judgment to defendant nurse Cymber
Nicole Sievers.2 Viewing the record in a light most favorable to Hutchinson, and
drawing all reasonable inferences in his favor, we agree with the district court that
nurse Sievers was entitled to summary judgment. See Murchison v. Rogers, 779 F.3d
882, 886-87 (8th Cir. 2015) (de novo review); Nelson v. Shuffman, 603 F.3d 439, 449
(8th Cir. 2010) (inmate’s mere disagreement over matters of professional judgment
or course of treatment does not rise to level of constitutional violation). The
judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
       Hutchinson originally raised claims against other defendants that he
voluntarily dismissed below; and claims against Dr. Melanie Jones that were
dismissed for failure to exhaust. We do not consider these claims, as Hutchinson has
not addressed the basis for the dismissals. See Hess v. Ables, 714 F.3d 1048, 1051
n.2 (8th Cir. 2013) (claim is waived where appellant does not brief this court why
dismissal of claim was improper).

                                         -2-